Exhibit 10(n)

Agreement to Capitalize Coastal

Robert J. Angerer, Sr. (Angerer) purposes to see CCO and CPC debt free, meet all
their obligations and perform further work on the gas prospect. He would agree
to provide $1 Million in capital funding to Coastal Caribbean Oils & Minerals,
Ltd. (CCO), and for the agreed purposes, as follows:

 

  1. Angerer agrees to pay invoices in the total amount $250,000 to be used for
the following purposes:

 

  A. Perform a new nitrogen frac on the Federal 1-19A well, in the Phillips
formation to establish natural gas production from the well. In the even this
frac on the Phillips formation is unsuccessful, Angerer may proceed to plug off
the Phillips formation, perforate the Eagle formation and have a nitrogen frac
performed on that formation to establish natural gas production.

 

  B. Abandon the two wells on the State lease.

 

  C. Any balance from these operations less than the $250,000 total shall be
paid to CCO at the conclusion of the operations to be used to complete the SEC
filings of CCO.

 

  2. Angerer will by October 15, 2012, wire to CCP $750,000 to be used for the
following purposes:

 

  A. Payoff all outstanding obligations to parties involved with the oil and gas
operations of the company. ($250,000 estimated.)

 

  B. Keep filings in compliance and hold an annual meeting. ($194,200
estimated.)

 

  C. Lease remaining private acreage within the Star Buck East Prospect if
completions are successful, and for pursuing a Federal Exploratory Unit before
lease expiration. ($100,000 estimated.)

 

  D. Pay Phillip Ware $205,800 to settle all accounts, with no further accruals
for him for salary or other items. Phillip Ware would also be granted the option
to purchase 1 Million shares of CCO stock at the purchase price of $0.03 per
share up to December 31, 2017. In exchange, Phillip Ware would resign as an
officer and director in CCO and Coastal Petroleum Company and mutual releases
would be executed. The Directors remaining shall appoint successors as needed.



--------------------------------------------------------------------------------

  3. CCO will issue CCO common stock to Angerer for each of his capital
investments at the conversion of $0.03 per share.

 

  4. CCO accepts Angerer’s partial performance under the earlier October 2011
Agreement between the parties as complete and that Angerer is due his prorated
shares of stock that will be issued as soon as possible.

 

  5. Prior to providing any of the funding, CCO shall assure Angerer that each
of the expected purposes have been accepted by the Companies, including the
agreement by Phillip Ware to item 2. D. above.

 

      Coastal Caribbean Oils and Minerals, Ltd.

Date:

 

September 12, 2012

   

/s/    Herbert D. Haughton        

      By:   Herbert D. Haughton, Director       Coastal Petroleum Company

Date:

 

September 12, 2012

   

/s/    Herbert D. Haughton        

      By:   Herbert D. Haughton, Director

Date:

 

September 12, 2012

   

/s/    Robert J. Angerer, Sr.      

      Robert J. Angerer, Sr.